Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Objections
Claim 30 is objected to because of the following informalities it states claims 30 is dependent upon claim 39, but the examiner presumes it should be “29”.   Appropriate correction is required.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted in the only flowchart (Fig 3), the attributes detected (step 362)as disclosed pertain to the artistic intent, and additionally the next step the interpretation of the intent from the detected attributes (step 363) is also absent from the claims. 
	Thus the features being detected correspond to the artistic intent and interpreting the artistic intent from the attributes are limitations that are absent from the claims.
	If the applicant deems that such limitations are inherent (not obvious) features of the currently claimed subject matter, clarification is requested by the examiner in order to expedite prosecution.  Based upon the  attributes/feature’s limitations of the claims, the examiner notes the broadest reasonable interpretation, could be characteristics/attributes/features etc.. of the video/audio which may or may not correspond to an artistic intent, thus clarification/response from the applicant is requested.
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29, 34 and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, the examiner notes the disclosure recites video frames specifically and audio content, but does not explicitly recite “audio frames”, if the applicant is stating that it is inherent that video frames and audio content include audio frames, then clarification is requested. 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 7, 3,  6, 5, 10, 7, 11, 12, 13, 15, 17, 13, 16, 20, 15, 17 respectively of U.S. Patent No.11,317,137. Although the claims at issue are not identical, they are not patentably distinct from each other because they are either fully encompassed (broader) or obvious variations (as noted below). 
Regarding claims 29, 34 and 39, the examiner notes the patented claims recite audio content and the type of content pertaining to the attribute detected, where the instant claims recite plurality of audio frames, where the examiner notes that when processing audio data for instance along with video data, that audio data may also comprise frames and thus the examiner takes “OFFICIAL NOTICE” regarding such, for the obvious benefit of detecting contents within/between the frames being received for display/listening, thus being an obvious modification to one of ordinary skill in the art before the effective filing date of the claimed invention. 

	The examiner also notes the claimed features of focus and camera position are obvious features to consider when detecting attributes (artistic intent) to ensure the display accurately conveys the desired information (video and/or audio) data being received for display/listening thus being obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21-22, 24-25, 31-32 and 34-35   is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 8,928,811 and GAO et al., US 2021/0409729.  
	In considering claim 21, 
	
    PNG
    media_image1.png
    679
    672
    media_image1.png
    Greyscale

		a) the claimed processor.. is met by processor 13 (Figs 1 and 2) (col 4, line 7-16). 	
b) The examiner notes LI  states, the processor includes and hardware and/software which may be a decoder for example.   The examiner notes, a storage/memory is required to store code that is executed by a processor thus an inherent feature which stores the software. 
c) receive entertainment content is met video source is received by receiving device 10, which displays the content (see abstract, and  col 3, line 34-56). where display may be a TV, laptop etc..). 
	d) detect…(col 4, line 26-37) where the receiver detects/identifies scenes, sequences and events. 
	f) compose…is met where the system is programmed to generate a routine/sequence/program of ambient light effects based off the received video content
	g) control.. is met where the at least one external lighting devices (16, 18, Fig 1, 2) which  are separate from the display to produce ambient lighting effects which provide an engaging experience when watch TV, movies or playing games (col 2, line 42-44). 

		 
    PNG
    media_image2.png
    258
    540
    media_image2.png
    Greyscale


	
	It is noted that Li does not explicitly recite dividing the frames, where conventionally the receiver may divide/process the frames to identify regions within the frame (regions of interest of such) in order to identify/distinguish frames. 
	The examiner incorporates GAO, et al., US 20210409729 which discloses (para 58, 61, 131) the dividing of the frames in order to determines regions of interest (ROI), such as the middle region of the frames,  which allows processing priority/resolutions to identified regions.
	The motivation to modify Li with GAO would provide the advantages as noted above and thus be an obvious implementation to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 22, 
	As noted in claim 21 above GAO disclose the middle regions (central) of the video frames (paras 58, 61, 131). 
	In considering claim 24, 
	Li discloses detecting sound scenes above or below a threshold (e.g. library scene, bar scene, battlefield scene) (col 5,  line 6-15). 
	Regarding the plurality of audio frames, the examiner notes that with TV programs, movies for example as disclosed by Li, the video frames are accompanied by a plurality of audio tracks/frames. 
	In considering claim 25, 
	As disclosed by Li (col 1, line 13-20) the sound is played thru via speakers conventionally, thus being an obvious feature to one of ordinary skill in the art in order to listen to the audio accompanying the video. 
	In considering claim 31, 
	Refer to claim 21, 
	In considering claim 32, 
	Refer to claim 22, 
	In considering claim 34, 
	Refer to claim 24. 
	IN considering claim 35, 
	Refer to claim 25, 

Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 8,928,811, GAO et al., US 2021/0409729 and BALASUBRAMANIAN et al., US 20180041696.


	In considering claim 23, 
	It is noted the combination of Li/GAO does not explicitly recite the “camera focus” however it is conventional in the art to identify and/or receive information to properly process the receive information.
The examiner notes information regarding the content including camera  position/angle, focal length  and the like as noted by BALASUBRAMANIAN et al., which is incorporated by the examiner  (paras 57, 73 and 78) which are used to improve the quality of the data (para 01). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify additional information such as the camera focus for the advantages as noted above. 
	In considering claim 33, 
	Refer to claim 23, 

Claim(s) 26-27, 29-30, 36-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 8,928,811 and BALASUBRAMANIAN et al., US 20180041696.


	In considering claim 26, 
	
    PNG
    media_image3.png
    542
    659
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    118
    616
    media_image4.png
    Greyscale

For limitations a/b/c/f/g, refer to Li claim 1 (same limitations);
However Li does not explicitly recite the camera focus as claimed. 
The examiner notes information regarding the content including camera  position/angle, focal length  and the like as noted by BALASUBRAMANIAN et al., which is incorporated by the examiner  (paras 57, 73 and 78) which are used to improve the quality of the data (para 01). 
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to identify additional information such as the camera focus for the advantages as noted above. 
	In considering claim 27, 
	Refer to claim 26, where the incorporated BALASUBRAMANIAN disclosed the camera position/angle (para 57, 73 and 78). 
	In considering claim 29, 
	Li discloses detecting sound scenes above or below a threshold (e.g. library scene, bar scene, battlefield scene) (col 5,  line 6-15). 
	Regarding the plurality of audio frames, the examiner notes that with TV programs, movies for example as disclosed by Li, the video frames are accompanied by a plurality of audio tracks/frames. 
	In considering claim 30, 
	As disclosed by Li (col 1, line 13-20) the sound is played thru via speakers conventionally, thus being an obvious feature to one of ordinary skill in the art in order to listen to the audio accompanying the video. 
	In considering claim 36, 
	Refer to claim 26. 
	In considering claim 37, 
	Refer to claim 27. 
	In considering claim 39, 
	Refer to claim 29. 
	In considering claim 40, 
	Refer to claim 30. 
	
Claim(s) 28 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., US 8,928,811 and BALASUBRAMANIAN et al., US 20180041696 in view of Ballestad et al., US 20140160143. 

	The examiner notes Li does not explicitly recite the conventional features of filtering.
	Balasubramanian discloses filtering may be performed (para 21).
	However the combination does not explicitly recite the limitations of either an LPF or HPF 
	The examiner evidences Ballestad which discloses such (Fig 1, para 16, 18 and 47) where the source (creator/artistic content) is adapted to a particular display by performing either low pass or high pass filtering of the content for a proper display on a particular device. 
	The motivation for modifying the combination,  provides the advantages as noted above, and thus would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. 
	In considering claim 38, 
	Refer to claim 28. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure—see attached PTO-892.
The examiner notes newly cited references which explicitly recite external, connected lighting elements to enhance/alter the ambient light of a display. ‘
Grotenhuis et al., US 20100066911, which discloses adjusting the lighting (via external light device 4 (para 41), which are lighting elements separate from the display as newly claimed and/or the climate (temperature) of the room using device 5. (See Figs 1 and 3). 
US 20130021527 (Fig 1)
US 20190253747 (para 31)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Yenke whose telephone number is (571)272-7359.   The examiner work schedule is Monday-Thursday, 0730-1830 hrs.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, John Miller, can be reached at (571)272-7353.  
Any response to this action should be mailed to:
		Commissioner of Patents and Trademarks
		Washington, D.C.  20231
or faxed to:
		(571)-273-8300 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is 
(703)305-HELP.
General information about patents, trademarks, products and services offered by the United States Patent and Trademark Office (USPTO), and other related information is available by contacting the USPTO’s General Information Services Division at:
800-PTO-9199 or 703-308-HELP
(FAX) 703-305-7786
(TDD) 703-305-7785
An automated message system is available 7 days a week, 24 hours a day providing informational responses to frequently asked questions and the ability to order certain documents. Customer service representatives are available to answer questions, send materials or connect customers with other offices of the USPTO from 8:30 a.m. - 8:00p.m. EST/EDT, Monday-Friday excluding federal holidays.
For other technical patent information needs, the Patent Assistance Center can be reached through customer service representatives at the above numbers, Monday through Friday (except federal holidays) from 8:30 a.m. to 5:00 p.m. EST/EDT.
The Patent Electronic Business Center (EBC) allows USPTO customers to retrieve data, check the status of pending actions, and submit information and applications. The tools currently available in the Patent EBC are Patent Application Information Retrieval (PAIR) and the Electronic Filing System (EFS).  PAIR (http://pair.uspto.gov) provides customers direct secure access to their own patent application status information, as well as to general patent information publicly available. EFS allows customers to electronically file patent application documents securely via the Internet. EFS is a system for submitting new utility patent applications and pre-grant publication submissions in electronic publication-ready form. EFS includes software to help customers prepare submissions in extensible Markup Language (XML) format and to assemble the various parts of the application as an electronic submission package. EFS also allows the submission of Computer Readable Format (CRF) sequence listings for pending biotechnology patent applications, which were filed in paper form.


/BRIAN P YENKE/Primary Examiner, Art Unit 2422